 

Exhibit 10.25

 

 

TAX RECEIVABLE AGREEMENT

by and among

FUNKO, INC.

FUNKO ACQUISITION HOLDINGS, LLC

the several MEMBERS (as defined herein)

MANAGEMENT REPRESENTATIVE (as defined herein) and

OTHER MEMBERS OF FUNKO ACQUISITION HOLDINGS, LLC
FROM TIME TO TIME PARTY HERETO

 

Dated as of November 1, 2017

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

CONTENTS

 

 

Page

Article I. DEFINITIONS

2

Section 1.1

Definitions

2

Section 1.2

Rules of Construction

11

Article II. DETERMINATION OF REALIZED TAX BENEFIT

12

Section 2.1

Basis Adjustments; the LLC 754 Election

12

Section 2.2

Basis Schedules

13

Section 2.3

Tax Benefit Schedules

13

Section 2.4

Procedures; Amendments

14

Article III. TAX BENEFIT PAYMENTS

15

Section 3.1

Timing and Amount of Tax Benefit Payments

15

Section 3.2

No Duplicative Payments

19

Section 3.3

Pro-Ration of Payments as Between the Members

19

Section 3.4

Optional Estimated Payment Procedure

20

Section 3.5

Changes; Reserves; Suspension of Payments

21

Article IV. TERMINATION

23

Section 4.1

Early Termination of Agreement; Breach of Agreement

23

Section 4.2

Early Termination Notice

25

Section 4.3

Payment Upon Early Termination

26

Article V. SUBORDINATION AND LATE PAYMENTS

27

Section 5.1

Subordination

27

Section 5.2

Late Payments by the Corporation

27

Article VI. TAX MATTERS; CONSISTENCY; COOPERATION

27

Section 6.1

Participation in the Corporation’s and the LLC’ Tax Matters

27

Section 6.2

Consistency

28

Section 6.3

Cooperation

28

Article VII. MISCELLANEOUS

29

Section 7.1

Notices

29

Section 7.2

Counterparts

30

i

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Section 7.3

Entire Agreement; No Third Party Beneficiaries

30

Section 7.4

Governing Law

31

Section 7.5

Severability

31

Section 7.6

Assignments; Amendments; Successors; No Waiver

31

Section 7.7

Titles and Subtitles

32

Section 7.8

Resolution of Disputes

32

Section 7.9

Reconciliation

33

Section 7.10

Withholding

34

Section 7.11

Admission of the Corporation into a Consolidated Group; Transfers of Corporate
Assets

34

Section 7.12

Confidentiality

35

Section 7.13

Change in Law

35

Section 7.14

Interest Rate Limitation

36

Section 7.15

Independent Nature of Rights and Obligations

36

Section 7.16

LLC Agreement

37

Section 7.17

Management Representative

37

 

Exhibits

 

Exhibit A     -     Form of Joinder Agreement

 

 

ii

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of November 1, 2017, is hereby entered into by and among
Funko, Inc., a Delaware corporation (the “Corporation”), Funko Acquisition
Holdings, LLC, a Delaware limited liability company (the “LLC”), each of the
Members from time to time party hereto, and the Management
Representative.  Capitalized terms used but not otherwise defined herein have
the respective meanings set forth in Section 1.01.

RECITALS

WHEREAS, the LLC is treated as a partnership for U.S. federal income tax
purposes;

WHEREAS, each of the members of the LLC other than the Corporation (such members
who are parties hereto, and each other Person who becomes party hereto by
satisfying the Joinder Requirement, the “Members”) owns (or, in the case of such
other Persons, will own) limited liability company interests in the LLC (the
“Units”);

WHEREAS, on the date hereof, the Corporation will become the managing member of
the LLC;

WHEREAS, exclusive of the Over-Allotment Option (as defined below), the
Corporation will issue 10,416,666 shares of its Class A common stock, par value
$0.0001 per share (the “Class A Common Stock”) to certain purchasers in an
initial public offering of its Class A Common Stock (the “IPO”);

WHEREAS, the Corporation will use a portion of the net proceeds from the IPO to
purchase newly-issued Units directly from the LLC, which proceeds will be used
to repay or prepay certain indebtedness of the LLC and for general company
purposes;

WHEREAS, the Corporation may issue additional Class A Common Stock in connection
with the IPO as a result of the exercise by the underwriters of their
over-allotment option (the “Over-Allotment Option”) and, if the Over-Allotment
Option is in fact exercised in whole or in part, any additional net proceeds
received by the Corporation will be used by the Corporation to acquire
additional newly-issued Units directly from the LLC, which proceeds that are
received by the LLC will be used to repay certain indebtedness of the LLC and
for general company purposes;

WHEREAS, on and after the date hereof, pursuant to the LLC Agreement, each
Member has the right from time to time to require the LLC to redeem (a
“Redemption”) all or a portion of such Member’s Units for cash or, at the
Corporation’s election, Class A Common Stock; provided that, at the election of
the Corporation in its sole discretion, the Corporation may effect a direct
exchange (a “Direct Exchange”) of such cash or shares of Class A Common Stock
for such Units;

1

 

 

  

 

--------------------------------------------------------------------------------

 

WHEREAS, the LLC and any direct subsidiary or indirect subsidiary (owned through
a chain of pass-through entities) of the LLC that is treated as a partnership
for U.S. federal income tax purposes (together with the LLC and any direct or
indirect subsidiary (owned through a chain of pass-through entities) of the LLC
that is treated as a disregarded entity for U.S. federal income tax purposes,
the “the LLC Group”) will have in effect an election under Section 754 of the
Code (as defined herein) for the Taxable Year (as defined herein) in which any
Exchange (as defined below) occurs, which election should result in an
adjustment to the Corporation’s share of the tax basis of the assets owned by
the LLC Group as of the date of the Exchange, with a consequent result on the
taxable income subsequently derived therefrom; and

WHEREAS, the parties to this Agreement desire to provide for certain payments
and make certain arrangements with respect to any tax benefits to be derived by
the Corporation as the result of Exchanges and the receipt of payments under
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

Article I.
DEFINITIONS

Section 1.1Definitions.  As used in this Agreement, the terms set forth in this
Article I shall have the following meanings (such meanings to be equally
applicable to both (i) the singular and plural and (ii) the active and passive
forms of the terms defined).

“ACON” means ACON Funko Investors, L.L.C., a Delaware limited liability company,
and its Permitted Transferees..

“Actual Interest Amount” is defined in Section 3.1(b)(vii) of this Agreement.

“Advisory Firm” means Ernst & Young LLP or any other accounting firm that is
nationally recognized as being an expert in Covered Tax matters and is not an
Affiliate of the Corporation.

“Advisory Firm Letter” means a letter, that has been prepared by the Advisory
Firm used by the Corporation in connection with the performance of its
obligations under this Agreement, which states that the relevant Schedules,
notices or other information to be provided by the Corporation to the Members,
along with all supporting schedules and work papers, were prepared in a manner
that is consistent with the terms of this Agreement and, to the extent not
expressly provided in this Agreement, on a reasonable basis in light of the
facts and law in existence on the date such Schedules, notices or other
information were delivered by the Corporation to the Members.

2

 

 

 

 

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agreed Rate” means LIBOR plus 100 basis points.

“Agreement” is defined in the preamble.

“Amended Schedule” is defined in Section 2.4(b) of this Agreement.

“Assumed State and Local Tax Rate” means the tax rate equal to the sum of the
products of (x) the Corporation’s income tax apportionment rate(s) for each
state and local jurisdiction in which the Corporation files income or franchise
tax returns for the relevant Taxable Year and (y) the highest corporate income
and franchise tax rate(s) for each such state and local jurisdiction in which
the Corporation files income tax returns for each relevant Taxable Year

“Attributable” is defined in Section 3.1(b)(i) of this Agreement.

“Audit Committee” means the audit committee of the Board.

“Basis Adjustment” means the increase or decrease to the tax basis of, or the
Corporation’s share of, the tax basis of the Reference Assets (i) under Section
734(b), 743(b) and 754 of the Code and, in each case, the comparable sections of
U.S. state and local  tax law (in situations where, following an Exchange, the
LLC remains in existence as an entity for tax purposes) and (ii) under Sections
732 and 1012 of the Code and, in each case, the comparable sections of U.S.
state and local tax law (in situations where, as a result of one or more
Exchanges, the LLC becomes an entity that is disregarded as separate from its
owner for tax purposes), in each case, as a result of any Exchange and any
payments made under this Agreement.  Notwithstanding any other provision of this
Agreement, the amount of any Basis Adjustment resulting from an Exchange of one
or more Units shall be determined without regard to any Pre-Exchange Transfer of
such Units and as if any such Pre-Exchange Transfer had not occurred.

“Basis Schedule” is defined in Section 2.2 of this Agreement.

“Beneficial Owner” means, with respect to any security, a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, with respect to such security and/or (ii) investment
power, which includes the power to dispose of, or to direct the disposition of,
such security.

“Board” means the Board of Directors of the Corporation.

3

 

 

 

 

--------------------------------------------------------------------------------

 

“Business Day” means any day excluding Saturday, Sunday and any day that is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are closed.

“Change Notice” is defined in Section 3.5(a) of this Agreement.

“Change of Control” means the occurrence of any of the following events:

(1) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended, or any successor provisions
thereto (the “Exchange Act”), but excluding any employee benefit plan of such
person and its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, and
excluding the Permitted Transferees) becomes the “beneficial owner” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of shares of Class A Common Stock, Class B Common Stock, Preferred
Stock and/or any other class or classes of capital stock of the Corporation (if
any) representing in the aggregate more than fifty percent (50%) of the voting
power of all of the outstanding shares of capital stock of the Corporation
entitled to vote;

(2) the shareholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement or series
of related agreements for the sale or other disposition, directly or indirectly,
by the Corporation of all or substantially all of the Corporation’s assets
(including a sale of all or substantially all of the assets of the LLC);

(3)  there is consummated a merger or consolidation of the Corporation with any
other corporation or entity, and, immediately after the consummation of such
merger or consolidation, the voting securities of the Corporation immediately
prior to such merger or consolidation do not continue to represent, or are not
converted into, more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation or, if the surviving company is a Subsidiary, the ultimate parent
thereof; or

(4) the Corporation ceases to be the sole managing member of the LLC.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Class A Common Stock and Class B Common Stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in and voting control over, and own substantially all of
the shares of, an entity which owns all or

4

 

 

 

 

--------------------------------------------------------------------------------

 

substantially all of the assets of the Corporation immediately following such
transaction or series of transactions.

“Class B Common Stock” means shares of Class B common stock, par value $0.0001
per share, of the Corporation.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.  

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or other agreement.

“Corporation” is defined in the preamble to this Agreement.

“Covered Person” is defined in Section 7.17 of this Agreement.

“Covered Tax Benefit” is defined in Section 3.3(a) of this Agreement.

“Covered Taxes” means any and all U.S. federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits  and any interest related thereto.

“Cumulative Net Realized Tax Benefit” is defined in Section 3.1(b)(iii) of this
Agreement.

“Default Rate” means the sum of (i) the highest rate applicable at the time
under the Senior Secured Credit Facilities plus (ii) 200 basis points, it being
understood that if there are no Senior Secured Credit Facilities then the
Default Rate shall be LIBOR plus 500 basis points.

“Default Rate Interest” is defined in Section 3.1(b)(ix) of this Agreement.

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of U.S. state tax law, as applicable, or any
other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for tax.

“Direct Exchange” is defined in the recitals to this agreement.

“Dispute” is defined in Section 7.8(a) of this Agreement.

“Early Termination Agreed Rate” means LIBOR plus 200 basis points.

“Early Termination Effective Date” means the date of an Early Termination Notice
for purposes of determining the Early Termination Payment.

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

5

 

 

 

 

--------------------------------------------------------------------------------

 

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

“Early Termination Rate” means the lesser of (i) 6.50 % per annum, compounded
annually, and (ii) the Early Termination Agreed Rate.

“Early Termination Reference Date” is defined in Section 4.2 of this Agreement.

“Early Termination Schedule” is defined in Section 4.2 of this Agreement.

“Estimated Tax Benefit Payment” is defined in Section 3.4 of this Agreement.

“Exchange” means any Direct Exchange or Redemption.

“Exchange Date” means the date of any Exchange.

“Expert” is defined in Section 7.9 of this Agreement.

“Extension Rate Interest” is defined in Section 3.1(b)(viii) of this Agreement.

“Final Payment Date” means any date on which a payment is required to be made
pursuant to this Agreement.  For the avoidance of doubt, the Final Payment Date
in respect of a Tax Benefit Payment is determined pursuant to Section 3.1(a) of
this Agreement.

“Fundamental” is defined in Section 2.2 of this Agreement.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Corporation notifies
the Members that the Corporation requests an amendment to any provision hereof
to eliminate the effect of any change in GAAP or in the application thereof
occurring after the date of this Agreement (including through the adoption of
International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (the “IFRS”)), on the operation of such provision (or if the
Members notify the Corporation that they request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof (including through
the adoption of IFRS), then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
hypothetical liability of the Corporation that would arise in respect of Covered
Taxes, using the same methods, elections, conventions and similar practices used
on the actual relevant Tax Returns of the Corporation but (i) calculating
depreciation, amortization, or other similar deductions, or otherwise
calculating any items of income, gain, or loss, using the Corporation’s share of
the Non-Adjusted Tax Basis as reflected

6

 

 

 

 

--------------------------------------------------------------------------------

 

on the Basis Schedule, including amendments thereto for the Taxable Year and
(ii) excluding any deduction attributable to Imputed Interest, Actual Interest
Amounts or Default Rate Interest for the Taxable Year; provided, that for
purposes determining the Hypothetical Tax Liability, the combined tax rate for
U.S. state and local Covered Taxes (but not, for the avoidance of doubt, federal
Covered Taxes) shall be the Assumed State and Local Tax Rate.  For the avoidance
of doubt, (i) the Hypothetical Tax Liability shall be determined without taking
into account the carryover or carryback of any tax item attributable to Imputed
Interest, Actual Interest, Default Rate Interest or a Basis Adjustment (or
portions thereof); and (ii) the calculation of the Hypothetical Tax Liability
shall take into account the federal benefit received by the Corporation with
respect to state and local jurisdiction income taxes (with such benefit taking
into account the Corporation’s marginal U.S. federal income tax rate for the
relevant Taxable Year, the Assumed State and Local Tax Rate, and the
deductibility, if any, of state and local jurisdiction income taxes).

“Imputed Interest” is defined in Section 3.1(b)(vi) of this Agreement.

“Independent Directors” means the members of the Board who are “independent”
under the standards set forth in Rule 10A-3 promulgated under the Exchange Act
and the corresponding rules of the applicable exchange on which the Class A
Common Stock is traded or quoted.

“IPO” is defined in the recitals to this Agreement.

“IRS” means the U.S. Internal Revenue Service.

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

“Joinder Requirement” is defined in Section 7.6(b) of this Agreement.

“LIBOR” means during any period, the rate which appears on the Bloomberg Page
BBAM1 (or on such other substitute Bloomberg page that displays rates at which
U.S. dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Corporation as an authorized information vendor for the purpose of displaying
rates at which U.S. dollar deposits are offered by leading banks in the London
interbank deposit market (a "Alternate Source"), at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the first day of such period as the
London interbank offered rate for U.S. dollars having a borrowing date and a
maturity comparable to such period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
LIBOR Alternate Source, a comparable replacement rate determined by the
Corporation at such time, which determination shall be conclusive absent
manifest error; provided, that at no time shall LIBOR be less than 0%.

“LLC” is defined in the recitals to this Agreement.

7

 

 

 

 

--------------------------------------------------------------------------------

 

“LLC Agreement” means that certain Second Amended and Restated Limited Liability
Company Agreement of the LLC, dated as of the date hereof, as such agreement may
be further amended, restated, supplemented and/or otherwise modified from time
to time.

“Management Representative” is defined in Section 7.17 of this Agreement.

“Market Value” means the Common Unit Redemption Price, as defined in the LLC
Agreement, determined as of an Early Termination Date.

“Members” is defined in the recitals to this Agreement.

“Net Tax Benefit” is defined in Section 3.1(b)(ii) of this Agreement.

“Non-Adjusted Tax Basis” means, with respect to any Reference Asset at any time,
the tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

“Objection Notice” is defined in Section 2.4(a)(i) of this Agreement.

“Over-Allotment Option” is defined in the recitals to this Agreement.

“Parties” means the parties named on the signature pages to this agreement and
each additional party that satisfies the Joinder Requirement, in each case with
their respective successors and assigns.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Permitted Transfer” means the transfer of Units by a holder of Units to any
transferee as permitted by the LLC Agreement.

“Permitted Transferee” means a holder of Units pursuant to a Permitted Transfer.

“Pre-Exchange Transfer” means any transfer of one or more Units (including upon
the death of a Member) (i) that occurs after the IPO but prior to an Exchange of
such Units and (ii) to which Section 743(b) of the Code applies.

“Realized Tax Benefit” is defined in Section 3.1(b)(iv) of this Agreement.

“Realized Tax Detriment” is defined in Section 3.1(b)(v) of this Agreement.

“Reconciliation Dispute” is defined in Section 7.9 of this Agreement.

“Reconciliation Procedures” is defined in Section 2.4(a) of this Agreement.

“Redemption” has the meaning in the recitals to this Agreement.

8

 

 

 

 

--------------------------------------------------------------------------------

 

“Reference Asset” means any tangible or intangible asset of the LLC or any of
its successors or assigns, and whether held directly by the LLC or indirectly by
the LLC through any entity in which the LLC now holds or may subsequently hold
an ownership interest (but only if such entity is treated as a partnership or
disregarded entity for purposes of the applicable tax), at the time of an
Exchange.  A Reference Asset also includes any asset the tax basis of which is
determined, in whole or in part, by reference to the tax basis of an asset that
is described in the preceding sentence, including “substituted basis property”
within the meaning of Section 7701(a)(42) of the Code.

“Schedule” means any of the following: (i) a Basis Schedule, (ii) a Tax Benefit
Schedule, or (iii) the Early Termination Schedule, and, in each case, any
amendments thereto.

“Senior Obligations” is defined in Section 5.1 of this Agreement.

“Senior Secured Credit Facilities” means the indebtedness described in that
certain agreement entered into on October 30, 2015 by and among FAH LLC, Funko
Holdings LLC, and Funko, LLC, as borrowers, PNC Bank, National Association, as
administrative agent, Cerebus Business Finance, LLC, as collateral agent, and
the other persons party thereto, as amended from time to time, or any
replacement or refinancing thereof.

“Subsidiary” means, with respect to any Person and as of the date of any
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls, more than 50% of the voting power or other
similar interests, or the sole general partner interest, or managing member or
similar interest, of such Person.

“Subsidiary Stock” means any stock or other equity interest in any Subsidiary of
the Corporation that is treated as a corporation for U.S. federal income tax
purposes.

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.3(a) of this Agreement.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated tax.

“Taxable Year” means a taxable year of the Corporation as defined in Section
441(b) of the Code or comparable section of U.S. state or local tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made), ending on or after the
closing date of the IPO.

“Taxing Authority” means any national, federal, state, county, municipal, or
local government, or any subdivision, agency, commission or authority thereof,
or any quasi-

9

 

 

 

 

--------------------------------------------------------------------------------

 

governmental body, or any other authority of any kind, exercising regulatory or
other authority in relation to tax matters.

“Termination Objection Notice” is defined in Section 4.2 of this Agreement.

“Treasury Regulations” means the final, temporary, and (to the extent they can
be relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) as in effect
for the relevant taxable period.

“True-Up” is defined in Section 3.4 of this Agreement.

“U.S.” means the United States of America.

“Units” is defined in the recitals to this Agreement.

“Valuation Assumptions” means, as of an Early Termination Effective Date, the
assumptions that:

(1)in each Taxable Year ending on or after such Early Termination Effective
Date, the Corporation will have taxable income sufficient to fully use the
deductions arising from the Basis Adjustments and the Imputed Interest during
such Taxable Year or future Taxable Years (including, for the avoidance of
doubt, Basis Adjustments and Imputed Interest that would result from future Tax
Benefit Payments that would be paid in accordance with the Valuation
Assumptions) in which such deductions would become available;

(2)the U.S. federal income tax rates that will be in effect for each such
Taxable Year will be those specified for each such Taxable Year by the Code and
other law as in effect on the Early Termination Effective Date, except to the
extent any change to such tax rates for such Taxable Year have already been
enacted into law and the combined U.S. state and local income tax rates (but
not, for the avoidance of doubt,  federal income tax rates) for each such
Taxable Year shall be the Assumed State and Local Tax Rate for the Taxable Year
that includes the Early Termination Effective Date;

(3)all taxable income of the Corporation will be subject to the maximum
applicable tax rates for each Covered Tax throughout the relevant period;
provided, that the combined tax rate for U.S. state and local income taxes (but
not, for the avoidance of doubt, federal income tax) shall be the Assumed State
and Local Tax Rate, and, for the avoidance of doubt, the applicable calculations
shall take into account the federal benefit received by the Corporation with
respect to state and local jurisdiction income taxes (with such benefit taking
into account the Corporation’s applicable marginal U.S. federal income tax rate,
the Assumed State and Local Tax Rate, and the deductibility, if any, of state
and local jurisdiction income taxes);

10

 

 

 

 

--------------------------------------------------------------------------------

 

(4)any loss carryovers or carrybacks generated by any Basis Adjustment or
Imputed Interest (including such Basis Adjustment and Imputed Interest generated
as a result of payments under this Agreement) and available as of the Early
Termination Effective Date will be used by the Corporation on a pro rata basis
from the date of the Early Termination Effective Date through the scheduled
expiration date of such loss carryovers or carrybacks;

(5)any non-amortizable assets (other than Subsidiary Stock) will be disposed of
on the earlier of the fifteenth anniversary of (i) the applicable Basis
Adjustment and (ii) the Early Termination Effective Date;

(6)any Subsidiary Stock will be deemed never to be disposed of except if
Subsidiary Stock is directly disposed of in the Change of Control;

(7)if, on the Early Termination Effective Date, any Member has Units that have
not been Exchanged, then such Units shall be deemed to be Exchanged for the
Market Value that would be received by such Member if such Units had been
Exchanged on the Early Termination Effective Date, and such Member shall be
deemed to receive the amount of cash such Member would have been entitled to
pursuant to Section 4.3(a) had such Units actually been Exchanged on the Early
Termination Effective Date;

(8)any proposed adjustment to a tax item of a Party that has given rise to a
Change Notice, and any reserve or contingent liability associated with a tax
position that has given rise to a Reserve Notice, shall be deemed to have been
favorably resolved such that the proposed adjustment or reserve or contingent
liability associated with such tax position shall not be taken into account in
determining the amount of any Tax Benefit Payment due to a Member; and

(9)any payment obligations pursuant to this Agreement will be satisfied on the
date that any Tax Return to which such payment obligation relates is required to
be filed excluding any extensions.

Section 1.2Rules of Construction.  Unless otherwise specified herein:

(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)For purposes of interpretation of this Agreement:

(i)The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision thereof.

(ii)References in this Agreement to a Schedule, Article, Section, clause or
sub-clause refer to the appropriate Schedule to, or Article, Section, clause or
subclause in, this Agreement.

11

 

 

 

 

--------------------------------------------------------------------------------

 

(iii)References in this Agreement to dollars or “$” refer to the lawful currency
of the United States of America.

(iv)The term “including” is by way of example and not limitation.

(v)The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.

(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d)Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Agreement.

(e)Unless otherwise expressly provided herein, (a) references to organization
documents (including the LLC Agreement), agreements (including this Agreement)
and other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are permitted hereby; and (b) references to
any law (including the Code and the Treasury Regulations) shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law.

Article II.
DETERMINATION OF REALIZED TAX BENEFIT

Section 2.1Basis Adjustments; the LLC 754 Election.

(a)Basis Adjustments.  The Parties acknowledge and agree that (A) each Direct
Exchange shall give rise to Basis Adjustments and (B) each Redemption using cash
or Class A Common Stock contributed to the LLC by the Corporation shall be
treated as a direct purchase of Units by the Corporation from the applicable
Member pursuant to Section 707(a)(2)(B) of the Code that shall give rise to
Basis Adjustments.  In connection with a  Direct Exchange or Redemption, the
Parties acknowledge and agree that pursuant to applicable law the Corporation’s
share of the basis in the Reference Assets shall be increased by the excess, if
any, of (A) the sum of (x) the fair market value of Class A Common Stock or the
cash transferred to a Member pursuant to an Exchange as payment for the Units,
(y) the amount of payments made pursuant to this Agreement with respect to such
Exchange and (z) the amount of liabilities allocated to the Units acquired
pursuant to the Exchange, over (B) the Corporation’s share of the basis of the
Reference Assets immediately after the Exchange attributable to the Units
exchanged, determined as if each member of the LLC Group remains in existence as
an entity for tax purposes and no member of the LLC Group made the election
provided by Section 754 of the Code.  

12

 

 

 

 

--------------------------------------------------------------------------------

 

For the avoidance of doubt, payments made under this Agreement shall not be
treated as resulting in a Basis Adjustment to the extent that such payments are
treated as Imputed Interest or are Actual Interest Amounts or Default Rate
Interest.

(b)Section 754 Election.  In its capacity as the sole managing member of the
LLC, the Corporation will ensure that, on and after the date hereof and
continuing throughout the term of this Agreement, the LLC and each of its direct
and indirect Subsidiaries that is treated as a partnership for U.S. federal
income tax purposes will have in effect an election under Section 754 of the
Code (and under any similar provisions of applicable U.S. state or local law).

Section 2.2Basis Schedules.  Within ninety (90) calendar days after the filing
of the U.S. federal income Tax Return of the Corporation for each relevant
Taxable Year, the Corporation shall deliver to ACON, the Management
Representative and Fundamental Capital, LLC (“Fundamental”), as applicable, a
schedule (the “Basis Schedule”) that shows, in reasonable detail as necessary in
order to understand the calculations performed under this Agreement: (a) the
Basis Adjustments with respect to the Reference Assets as a result of the
relevant Exchanges effected in such Taxable Year and (b) the period (or periods)
over which each Basis Adjustment is amortizable and/or depreciable. The Basis
Schedule will become final and binding on the Parties pursuant to the procedures
set forth in Section 2.4(a) and may be amended by the Parties pursuant to the
procedures set forth in Section 2.4(b).

Section 2.3Tax Benefit Schedules.

(a)Tax Benefit Schedule.  Within ninety (90) calendar days after the filing of
the U.S. federal income Tax Return of the Corporation for any Taxable Year in
which there is a Realized Tax Benefit or Realized Tax Detriment, the Corporation
shall provide to ACON, the Management Representative and Fundamental, as
applicable, a schedule showing, in reasonable detail, the calculation of the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year (a “Tax
Benefit Schedule”).  The Tax Benefit Schedule will become final and binding on
the Parties pursuant to the procedures set forth in Section 2.4(a), and may be
amended by the Parties pursuant to the procedures set forth in Section 2.4(b).

(b)Applicable Principles.  Subject to the provisions of this Agreement, the
Realized Tax Benefit or Realized Tax Detriment for each Taxable Year is intended
to measure the decrease or increase in the actual liability of the Corporation
for Covered Taxes for such Taxable Year attributable to the Basis Adjustments,
Imputed Interest, Actual Interest Amounts, and Default Rate Interest as
determined using a “with and without” methodology described in Section
2.4(a).  Carryovers or carrybacks of any Tax item attributable to any Basis
Adjustment, Imputed Interest, Actual Interest Amounts, and Default Rate Interest
shall be considered to be subject to the rules of the Code and the Treasury
Regulations or the appropriate provisions of U.S. state or local tax law, as
applicable, governing the use, limitation and expiration of carryovers or
carrybacks of the relevant type.  If a carryover or carryback of any Tax item
includes a portion that is

13

 

 

 

 

--------------------------------------------------------------------------------

 

attributable to a Basis Adjustment, Imputed Interest, Actual Interest Amounts,
and Default Rate Interest (a “TRA Portion”) and another portion that is not (a
“Non-TRA Portion”), such portions shall be considered to be used in accordance
with the “with and without” methodology so that: (i) the amount of any Non-TRA
Portion is deemed utilized first, followed by the amount of any TRA Portion
(with the TRA Portion being applied on a proportionate basis consistent with the
provisions of Section 3.3(a)); and (ii) in the case of a carryback of a Non-TRA
Portion, such carryback shall not affect the original “with and without”
calculation made in the prior Taxable Year.  The Parties agree that (i) all Tax
Benefit Payments (other than Imputed Interest, Actual Interest Amounts and
Default Rate Interest) attributable to an Exchange will to the extent permitted
by applicable law (A) be treated as subsequent upward purchase price adjustments
that give rise to further Basis Adjustments for the Corporation and (B) have the
effect of creating additional Basis Adjustments for the Corporation in the year
of payment, and (ii) as a result, such additional Basis Adjustments will be
incorporated into the current Taxable Year continuing until any incremental
current Taxable Year benefits equal an immaterial amount.  

Section 2.4Procedures; Amendments.

(a)Procedures.  Each time the Corporation delivers an applicable Schedule to
ACON,   the Management Representative and Fundamental, as applicable under this
Agreement, including any Amended Schedule delivered pursuant to Section 2.4(b),
but excluding any Early Termination Schedule or amended Early Termination
Schedule delivered pursuant to the procedures set forth in Section 4.2, the
Corporation shall also: (x) deliver supporting schedules and work papers, as
determined by the Corporation or as reasonably requested by ACON and the
Management Representative, as applicable, that provide a reasonable level of
detail regarding the data and calculations that were relevant for purposes of
preparing the Schedule; (y) deliver an Advisory Firm Letter supporting such
Schedule; and (z) allow ACON  and the Management Representative, as applicable,
and their advisors to have reasonable access to the appropriate representatives,
as determined by the Corporation or as reasonably requested by ACON  and the
Management Representative, as applicable, at the Corporation and the Advisory
Firm in connection with a review of such Schedule.  Without limiting the
generality of the preceding sentence, the Corporation shall ensure that any Tax
Benefit Schedule that is delivered to ACON,  the Management Representative and
Fundamental, as applicable, along with any supporting schedules and work papers,
provides a reasonably detailed presentation of the calculation of the actual
liability of the Corporation for Covered Taxes (the “with” calculation) and the
Hypothetical Tax Liability of the Corporation (the “without” calculation), and
identifies any material assumptions or operating procedures or principles that
were used for purposes of such calculations.  An applicable Schedule or
amendment thereto shall become final and binding on the Parties thirty (30)
calendar days from the date on which ACON, the Management Representative and
Fundamental, as applicable, first received the applicable Schedule or amendment
thereto unless:

14

 

 

 

 

--------------------------------------------------------------------------------

 

(i)ACON  or the Management Representative, as applicable, within thirty (30)
calendar days after receiving the applicable Schedule or amendment thereto,
provides the Corporation with written notice of a material objection to such
Schedule that is made in good faith and that sets forth in reasonable detail
ACON’s or the Management Representative’s, as applicable, material objection (an
“Objection Notice”) or

(ii)each of ACON  and the Management Representative, as applicable,  provides a
written waiver of its right to deliver an Objection Notice within the time
period described in clause (i) above, in which case such Schedule or amendment
thereto becomes binding on the date the waiver from each of ACON and the
Management Representative, as applicable, is received by the Corporation.

In the event that ACON  or the Management Representative, as applicable, timely
delivers an Objection Notice pursuant to clause (i) above, and if the Parties,
for any reason, are unable to successfully resolve the issues raised in the
Objection Notice within thirty (30) calendar days after receipt by the
Corporation of the Objection Notice, the Corporation and ACON or the Management
Representative, as applicable, shall employ the reconciliation procedures as
described in Section 7.9 of this Agreement (the “Reconciliation Procedures”).

(b)Amended Schedule.  The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation: (i) in connection with a
Determination affecting such Schedule; (ii) to correct inaccuracies in the
Schedule identified as a result of the receipt of additional factual information
relating to a Taxable Year after the date the Schedule was originally provided
to ACON  and the Management Representative, as applicable; (iii) to comply with
an Expert’s determination under the Reconciliation Procedures applicable to this
Agreement; (iv) to reflect a change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to a carryback or carryforward of a
loss or other Tax item to such Taxable Year; (v) to reflect a change in the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to an amended Tax Return filed for such Taxable Year; or (vi) to
adjust a Basis Schedule to take into account any Tax Benefit Payments made
pursuant to this Agreement (any such Schedule, an “Amended Schedule”).  

Article III.
TAX BENEFIT PAYMENTS

Section 3.1Timing and Amount of Tax Benefit Payments.

(a)Timing of Payments.  Except as provided in Sections 3.4 and 3.5, and subject
to Sections 3.2 and 3.3, within three (3) Business Days following the date on
which each Tax Benefit Schedule that is required to be delivered by the
Corporation to ACON and the Management Representative, as applicable, pursuant
to Section 2.3(a) of this Agreement becomes final in accordance with Section
2.4(a) of this Agreement,

15

 

 

 

 

--------------------------------------------------------------------------------

 

the Corporation shall pay to each relevant Member the Tax Benefit Payment as
determined pursuant to Section 3.1(b).  Each such Tax Benefit Payment shall be
made by wire transfer of immediately available funds to the bank account
previously designated by such Members or as otherwise agreed by the Corporation
and such Members.  For the avoidance of doubt, the Members shall not be required
under any circumstances to return any portion of any Tax Benefit Payment
previously paid by the Corporation to the Members (including any portion of any
Estimated Tax Benefit Payment or any Early Termination Payment).

(b)Amount of Payments.  For purposes of this Agreement, a “Tax Benefit Payment”
with respect to any Member means an amount, not less than zero, equal to the sum
of: (i) the portion of the Net Tax Benefit that is Attributable to such Member
(including Imputed Interest calculated in respect of such amount); and (ii) the
Actual Interest Amount with respect to the Net Tax Benefit described in (i).

(i)Attributable.  A Net Tax Benefit is “Attributable” to a Member to the extent
that it is derived from any Basis Adjustment, Imputed Interest, or Actual
Interest Amount that is attributable to an Exchange undertaken by or with
respect to such Member.

(ii)Net Tax Benefit.  The “Net Tax Benefit” for a Taxable Year equals the amount
of the excess, if any, of (x) 85% of the Cumulative Net Realized Tax Benefit as
of the end of such Taxable Year over (y) the aggregate amount of all Tax Benefit
Payments previously made under this Section 3.1.  For the avoidance of doubt, if
the Cumulative Net Realized Tax Benefit as of the end of any Taxable Year is
less than the aggregate amount of all Tax Benefit Payments previously made, no
Member shall be required to return any portion of any Tax Benefit Payment
previously made by the Corporation to such Member.

(iii)Cumulative Net Realized Tax Benefit.  The “Cumulative Net Realized Tax
Benefit” for a Taxable Year equals the cumulative amount of Realized Tax
Benefits for all Taxable Years of the Corporation, up to and including such
Taxable Year, net of the cumulative amount of Realized Tax Detriments for the
same period.  The Realized Tax Benefit and Realized Tax Detriment for each
Taxable Year shall be determined based on the most recent Tax Benefit Schedule
or Amended Schedule, if any, in existence at the time of such determination.

(iv)Realized Tax Benefit.  The “Realized Tax Benefit” for a Taxable Year equals
the excess, if any, of the Hypothetical Tax Liability over the actual liability
of the Corporation for Covered Taxes; provided, that for purposes of determining
the Hypothetical Tax Liability and actual liability of the Corporation for
Covered Taxes, the Corporation shall use the Assumed State and Local Tax Rate
for purposes of determining such liabilities for all state and local Covered
Taxes.  For the avoidance of doubt, the calculation of the Hypothetical Tax
Liability and the actual liability of the Corporation for Covered Taxes shall
take

16

 

 

 

 

--------------------------------------------------------------------------------

 

into account the federal benefit received by the Corporation with respect to
state and local jurisdiction income taxes (with such benefit taking into account
the Corporation’s marginal U.S. federal income tax rate for the relevant Taxable
Year, the Assumed State and Local Tax Rate, and the deductibility, if any, of
state and local jurisdiction income taxes).  If all or a portion of the actual
liability for such Covered Taxes for the Taxable Year arises as a result of an
audit by a Taxing Authority of any Taxable Year, such liability shall not be
included in determining the Realized Tax Benefit unless and until there has been
a Determination.

(v)Realized Tax Detriment.  The “Realized Tax Detriment” for a Taxable Year
equals the excess, if any, of the actual liability of the Corporation for
Covered Taxes over the Hypothetical Tax Liability for such Taxable Year;
provided, that for purposes of determining the Hypothetical Tax Liability and
actual liability of the Corporation for Covered Taxes, the Corporation shall use
the Assumed State and Local Tax Rate for purposes of determining such
liabilities for all state and local Covered Taxes.  For the avoidance of doubt,
the calculation of the Hypothetical Tax Liability and the actual liability of
the Corporation for Covered Taxes shall take into account the federal benefit
received by the Corporation with respect to state and local jurisdiction income
taxes (with such benefit taking into account the Corporation’s marginal U.S.
federal income tax rate for the relevant Taxable Year, the Assumed State and
Local Tax Rate, and the deductibility, if any, of state and local jurisdiction
income taxes).  If all or a portion of the actual liability for such Covered
Taxes for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Detriment unless and until there has been a Determination.

(vi)Imputed Interest.  The parties acknowledge that the principles of Sections
1272, 1274, or 483 of the Code, as applicable, and the principles of any similar
provision of U.S. state and local law, will, as applicable, apply to cause a
portion of any Net Tax Benefit payable by the Corporation to a Member under this
Agreement to be treated as imputed interest (“Imputed Interest”).  For the
avoidance of doubt, the deduction for the amount of Imputed Interest as
determined with respect to any Net Tax Benefit payable by the Corporation to a
Member shall be excluded in determining the Hypothetical Tax Liability of the
Corporation for purposes of calculating Realized Tax Benefits and Realized Tax
Detriments pursuant to this Agreement.

(vii)Actual Interest Amount.  The “Actual Interest Amount” calculated in respect
of the Net Tax Benefit for a Taxable Year will equal the amount of any Extension
Rate Interest.  For the avoidance of doubt, any deduction for any Actual
Interest Amount as determined with respect to any Net Tax Benefit payable by the
Corporation to a Member shall be excluded in determining the Hypothetical Tax
Liability of the Corporation for purposes of calculating Realized Tax Benefits
and Realized Tax Detriments pursuant to this Agreement.

17

 

 

 

 

--------------------------------------------------------------------------------

 

(viii)Extension Rate Interest.  Subject to Section 3.4, the amount of “Extension
Rate Interest” calculated in respect of the Net Tax Benefit (including
previously accrued Imputed Interest) for a Taxable Year will equal interest
calculated at the Agreed Rate from the due date (without extensions) for filing
the U.S. federal income Tax Return of the Corporation for such Taxable Year
until the date on which the Corporation makes a timely Tax Benefit Payment to
the Member on or before the Final Payment Date as determined pursuant to Section
3.1(a).

(ix)Default Rate Interest.  In the event that the Corporation does not make
timely payment of all or any portion of a Tax Benefit Payment to a Member on or
before the Final Payment Date as determined pursuant to Section 3.1(a), the
amount of “Default Rate Interest” calculated in respect of the Net Tax Benefit
(including previously accrued Imputed Interest and Extension Rate Interest) for
a Taxable Year will equal interest calculated at the Default Rate from the Final
Payment Date for a Tax Benefit Payment as determined pursuant to Section 3.1(a)
until the date on which the Corporation makes such Tax Benefit Payment to such
Member.  For the avoidance of doubt, any deduction for any Default Rate Interest
with respect to any Net Tax Benefit payable by the Corporation to a Member shall
be excluded in determining the Hypothetical Tax Liability of the Corporation for
purposes of calculating Realized Tax Benefits and Realized Tax Detriments
pursuant to this Agreement.

(x)The Corporation and the Members hereby acknowledge and agree that, as of the
date of this Agreement and as of the date of any future Exchange that may be
subject to this Agreement, the aggregate value of the Tax Benefit Payments
cannot be reasonably ascertained for U.S. federal income or other applicable tax
purposes.  Notwithstanding anything to the contrary in this Agreement, unless a
Member notifies the Corporation otherwise, the stated maximum selling price
(within the meaning of Treasury Regulation 15A.453-1(c)(2)) with respect to any
Exchange by such Member shall not exceed 175% of the amount of the initial
consideration received in connection with such Exchange (which, for the
avoidance of doubt, shall include the amount of any cash and the fair market
value of any Class A Common Stock received in such Exchange and shall exclude
the fair market value of any Tax Benefit Payments) and the amount of the initial
consideration received in connection with such Exchange and the aggregate Tax
Benefit Payments to such Member in respect of such Exchange (other than amounts
accounted for as interest under the Code) shall not exceed such stated maximum
selling price.

(c)Interest.  The provisions of Section 3.1(b) are intended to operate so that
interest will effectively accrue in respect of the Net Tax Benefit for any
Taxable Year as follows:

(i)first, at the applicable rate used to determine the amount of Imputed
Interest under the Code (from the relevant Exchange Date until the due

18

 

 

 

 

--------------------------------------------------------------------------------

 

date (without extensions) for filing the U.S. federal income Tax Return of the
Corporation for such Taxable Year and, if required under applicable law, through
the Final Payment Date for a Tax Benefit Payment as determined pursuant to
Section 3.1(a));

(ii)second, at the Agreed Rate in respect of any Extension Rate Interest (from
the due date (without extensions) for filing the U.S. federal income Tax Return
of the Corporation for such Taxable Year until the Final Payment Date for a Tax
Benefit Payment as determined pursuant to Section 3.1(a)); and

(iii)third, at the Default Rate in respect of any Default Rate Interest (from
the Final Payment Date for a Tax Benefit Payment as determined pursuant to
Section 3.1(a) until the date on which the Corporation makes the relevant Tax
Benefit Payment to a Member).

Section 3.2No Duplicative Payments.  It is intended that the provisions of this
Agreement will not result in the duplicative payment of any amount (including
interest) that may be required under this Agreement, and the provisions of this
Agreement shall be consistently interpreted and applied in accordance with that
intent.  For purposes of this Agreement, and also for the avoidance of doubt, no
Tax Benefit Payment shall be required to be calculated or made in respect of any
estimated tax payments, including, without limitation, any estimated U.S.
federal income tax payments.

Section 3.3Pro-Ration of Payments as Between the Members.

(a)Insufficient Taxable Income.  Notwithstanding anything in Section 3.1(b) to
the contrary, if the aggregate potential depreciation, amortization or other
similar deductions in respect of the Basis Adjustments, Imputed Interest, Actual
Interest Amounts, and Default Rate Interest for purposes of determining the
Corporation’s liability for Covered Taxes (the “Covered Tax Benefit”) is limited
in a particular Taxable Year because the Corporation does not have sufficient
actual taxable income, then the available Covered Tax Benefit for the
Corporation shall be allocated among the Members in proportion to the respective
Tax Benefit Payment that would have been payable if the Corporation had in fact
had sufficient taxable income so that there had been no such limitation.  As an
illustration of the intended operation of this Section 3.3(a), if the
Corporation had $200 of aggregate potential Covered Tax Benefits in a particular
Taxable Year (with $50 of such Covered Tax Benefits being attributable to Member
1 and $150 of such Covered Tax Benefits being attributable to Member 2), such
that Member 1 would have potentially been entitled to a Tax Benefit Payment of
$42.50 and Member 2 would have been entitled to a Tax Benefit Payment of $127.50
if the Corporation had $200 of actual taxable income, and if at the same time
the Corporation only had $100 of actual taxable income in such Taxable Year,
then $25 of the aggregate $100 actual Covered Tax Benefit for the Corporation
for such Taxable Year would be allocated to Member 1 and $75 of the aggregate
$100 actual Covered Tax benefit for the Corporation would be allocated to Member
2, such that Member 1

19

 

 

 

 

--------------------------------------------------------------------------------

 

would receive a Tax Benefit Payment of $21.25 and Member 2 would receive a Tax
Benefit Payment of $63.75.  

(b)Late Payments.  If for any reason the Corporation is not able to timely and
fully satisfy its payment obligations under this Agreement in respect of a
particular Taxable Year, then Default Rate Interest will begin to accrue
pursuant to Section 5.2 and the Corporation and other Parties agree that (i) the
Corporation shall pay the Tax Benefit Payments due in respect of such Taxable
Year to each Member pro rata in proportion to the amount of such Tax Benefit
Payments, without favoring one obligation over the other, and (ii) no Tax
Benefit Payment shall be made in respect of any Taxable Year until all Tax
Benefit Payments to all Members in respect of all prior Taxable Years have been
made in full.

Section 3.4Optional Estimated Tax Benefit Payment Procedure. As long as the
Corporation is current in respect of its payment obligations owed to each Member
pursuant to this Agreement and there are no delinquent Tax Benefit Payments
(including interest thereon) outstanding in respect of prior Taxable Years for
any Member, the Corporation may, at any time on or after the due date (without
extensions) for filing the U.S. federal income Tax Return of the Corporation for
a Taxable Year and at the Corporation’s option, in its sole discretion, make one
or more estimated payments to the Members in respect of any anticipated amounts
to be owed with respect to a Taxable Year to the Members pursuant to Section 3.1
of this Agreement (any such estimated payments referred to as an “Estimated Tax
Benefit Payment”); provided that any Estimated Tax Benefit Payment made to a
Member pursuant to this Section 3.4 is matched by a proportionately equal
Estimated Tax Benefit Payment to all other Members then entitled to a Tax
Benefit Payment.  Any Estimated Tax Benefit Payment made under this Section 3.4
shall be paid by the Corporation to the Members and applied against the final
amount of any Tax Benefit Payment to be made pursuant to Section 3.1.  The
payment of an Estimated Tax Benefit Payment by the Corporation to the Members
pursuant to this Section 3.4 shall also terminate the obligation of the
Corporation to make payment of any Extension Rate Interest that might have
otherwise accrued with respect to the proportionate amount of the Tax Benefit
Payment that is being paid in advance of the applicable Tax Benefit Schedule
being finalized pursuant to Section 2.4.  Upon the making of any Estimated Tax
Benefit Payment pursuant to this Section 3.4, the amount of such Estimated Tax
Benefit Payment shall first be applied to any estimated Extension Rate Interest,
then to Imputed Interest, and then applied to the remaining residual amount of
the Tax Benefit Payment to be made pursuant to Section 3.1.  In determining the
final amount of any Tax Benefit Payment to be made pursuant to Section 3.1, and
for purposes of finalizing the Tax Benefit Schedule pursuant to Section 2.4, the
amount of any Estimated Tax Benefit Payments that may have been made with
respect to the Taxable Year shall be increased, if the finally determined Tax
Benefit Payment for a Taxable Year exceeds the Estimated Tax Benefit Payments
made for such Taxable Year, with such increase being paid by the Corporation to
the Members along with an appropriate amount of Extension Rate Interest in
respect of the amount of such increase (a “True-Up”).  If the Estimated Tax
Benefit Payment for a Taxable Year exceeds the finally determined Tax Benefit
Payment for such Taxable

20

 

 

 

 

--------------------------------------------------------------------------------

 

Year, such excess, along with an appropriate amount of Extension Rate Interest
in respect of such excess (being charged by the Corporation to the Member),
shall be applied to reduce the amount of any subsequent future Tax Benefit
Payments (including Estimated Tax Benefit Payments, if any) to be paid by the
Corporation to such Member.  As of the date on which any Estimated Tax Benefit
Payments are made, and as of the date on which any True-Up is made, all such
payments shall be made in the same manner and subject to the same terms and
conditions as otherwise contemplated by Section 3.1 and all other applicable
terms of this Agreement.  For the avoidance of doubt, as is the case with Tax
Benefit Payments made by the Corporation to the Members pursuant to Section 3.1,
the amount of any Estimated Tax Benefit Payments made pursuant to this Section
3.4 that are attributable to an Exchange shall also be treated, in part, as
subsequent upward purchase price adjustments that give rise to Basis Adjustments
in the Taxable Year of payment to the extent permitted by applicable law and as
of the date on which such payments are made (to the extent of the estimated Net
Tax Benefit associated with such Estimated Tax Benefit Payment, less any Imputed
Interest, and exclusive of any Extension Rate Interest).

Section 3.5 Changes; Reserves; Suspension of Payments.

(a)Receipt of Change Notice.  If any Party, or any Affiliate or Subsidiary of
any Party, receives a 30-day letter, a final audit report, a statutory notice of
deficiency, or similar written notice from any Taxing Authority that proposes an
adjustment to a tax item of a Party that would reduce the Tax Benefit Payments
that may be payable by the Corporation to the Members (a “Change Notice”),
prompt written notification and a copy of the relevant Change Notice shall be
delivered by the Party, or its Affiliate or Subsidiary, that received such
Change Notice to each of the Corporation, ACON, the Management Representative
and Fundamental.

(b)Receipt of Reserve Notice.  Prior to the delivery of any Tax Benefit Schedule
or other Schedule by the Corporation to ACON, the Management Representative and
Fundamental, management of the Corporation shall consult with the auditors for
the Corporation and, if necessary, the Advisory Firm or other legal or
accounting advisors to the Corporation regarding the substantive tax issues and
related conclusions that underlie the calculations related to the determination
of the Tax Benefit Payments required under this Agreement.  If, following such
consultation, the management for the Corporation shall reasonably determine that
a tax reserve or contingent liability must be established by the Corporation for
financial accounting purposes (as determined in accordance with GAAP) in
relation to any past or future tax position that affects the amount of any past
or future Tax Benefit Payments that have been made or that may be made under
this Agreement, then ACON and Fundamental shall be notified of such
determination (a “Reserve Notice”).

(c)Suspension of Payments.  From and after the date on which a Change Notice is
received, to the extent provided in the following sentence, Tax Benefit Payments
required to be made under this Agreement shall be paid by the Corporation to a
national bank mutually agreeable to the Parties to act as escrow agent to hold
such

21

 

 

 

 

--------------------------------------------------------------------------------

 

funds in escrow pursuant to an escrow agreement until a Determination in respect
of the applicable Change Notice is received.  For purposes of the preceding
sentence and for purposes of the determination of the amount to be placed in
escrow pending a Determination, the Corporation shall suspend all future Tax
Benefit Payments required under this Agreement until the amount of such
suspended future Tax Benefit Payments equals the aggregate amount of Tax Benefit
Payments that the Corporation reasonably determines would not be payable if such
Change Notice results in an adverse Determination.   From and after the date on
which a Reserve Notice is issued, to the extent that the tax position that gives
rise to a tax reserve or contingent liability would have the effect of reducing
the Tax Benefit Payments required to be made under this Agreement, the Tax
Benefit Payments required to be made under this Agreement shall, to the extent
determined reasonably necessary by the Audit Committee, be paid by the
Corporation to a national bank mutually agreeable to the Parties to act as
escrow agent to hold such funds in escrow pursuant to an escrow agreement until
the relevant reserve is released or the relevant contingent liability is
eliminated or it is otherwise determined that the tax position is not reasonably
expected to have the effect of reducing the Tax Benefit Payments.  For purposes
of the preceding sentence and for purposes of the Audit Committee’s
determination of the amount to be placed in escrow pending the release of the
reserve or the elimination of the contingent liability, the Corporation shall be
entitled to suspend all future Tax Benefit Payments required under this
Agreement until the amount of such suspended future Tax Benefit Payments equals
the aggregate amount of Tax Benefit Payments that the Corporation reasonably
determines would not be payable if the tax position giving rise to the reserve
is sustained.  The amount to be placed in escrow shall be held in an
interest-bearing escrow account.   The date on which the Corporation pays any
such Tax Benefit Payments to the escrow agent shall not be considered the date
on which such Tax Benefit Payments are paid to the Members; provided,
however,  the Actual Interest Amount and Default Rate Interest shall not accrue
on the amount of the Tax Benefit Payments after the date on which such amount is
placed in the escrow, and the amount of Tax Benefit Payments payable to Members
with respect to the Tax Benefit Payments at issue shall be net of expenses and
taxes as set forth in Section 3.5(d).

(d)Release of Escrowed Funds.  As of the date on which a reserve is released or
contingent liability is eliminated (in the case of a Reserve Notice), and
provided that no Change Notice has previously been issued and is still
outstanding in relation to the same tax position that was the subject of the
Reserve Notice, the relevant escrowed funds (along with any interest earned on
such funds, and less (1) the out-of-pocket expenses incurred by the
Corporation  or the LLC in administering the escrow, and (2) any taxes imposed
on the Corporation or the LLC with respect to any income earned on the
investment of such funds) shall be distributed to the relevant Members.  The
portion of the relevant escrowed funds held back pursuant to clauses (1) and (2)
of the immediately preceding sentences shall be distributed to the Corporation
or the LLC, as applicable.  If a Determination is received (in the case of a
Change Notice), and if such Determination results in no adjustment in any Tax
Benefit Payments under this Agreement, and provided that no Reserve Notice has
previously been issued and is still outstanding in relation to the same tax
position that was the subject of the Change

22

 

 

 

 

--------------------------------------------------------------------------------

 

Notice, then the relevant escrowed funds (along with any interest earned on such
funds, and less (1) the out-of-pocket expenses incurred by the Corporation or
the LLC in administering the escrow, and (2) any taxes imposed on the
Corporation or the LLC with respect to any income earned on the investment of
such funds) shall be distributed to the relevant Members.  If a Determination is
received (in the case of a Change Notice), and if such Determination results in
an adjustment in any Tax Benefit Payments under this Agreement, and provided
that no Reserve Notice has previously been issued and is still outstanding in
relation to the same tax position that was the subject of the Change Notice,
then the relevant escrowed funds (along with any interest earned on such funds)
shall be distributed as follows: (i) first, to the Corporation or the LLC in an
amount equal to (1) the out-of-pocket expenses incurred by the Corporation or
the LLC in administering the escrow and in contesting the Determination and (2)
any taxes imposed on the Corporation or the LLC with respect to any income
earned on the investment of such funds; and (ii) second, to the relevant Parties
(which, for the avoidance of doubt and depending on the nature of the
adjustments, may include the Corporation or the relevant Members, or some
combination thereof) in accordance with the relevant Amended Schedule prepared
pursuant to Section 2.4 of this Agreement.

(e)Early Termination.  Notwithstanding any other provision of this Agreement, in
the event of an Early Termination Notice prior to release of the escrow pursuant
to Section 3.5(d), the escrowed funds shall be released to the Corporation, and
any Early Termination Payment payable by the Corporation to the Members pursuant
to Section 4.3 shall be computed without regard to any proposed adjustment to a
tax item of a Party that has given rise to a Change Notice or any tax position
that has given rise to a Reserve Notice.

Article IV.
TERMINATION

Section 4.1Early Termination of Agreement; Breach of Agreement.

(a)Corporation’s Early Termination Right.  With the written approval of a
majority of the Independent Directors, the Corporation may completely terminate
this Agreement, as and to the extent provided herein, with respect to all
amounts payable to the Members pursuant to this Agreement by paying to the
Members the Early Termination Payment; provided that Early Termination Payments
may be made pursuant to this Section 4.1(a) only if made to all Members that are
entitled to such a payment simultaneously, and provided further, that the
Corporation may withdraw any notice to execute its termination rights under this
Section 4.1(a) prior to the time at which any Early Termination Payment has been
paid.  Upon the Corporation’s payment of the Early Termination Payment, the
Corporation shall not have any further payment obligations under this Agreement,
other than with respect to any: (i) prior Tax Benefit Payments that are due and
payable under this Agreement but that still remain unpaid as of the date of the
Early Termination Notice; and (ii) current Tax Benefit Payment due for the
Taxable Year ending on or including the date of the Early Termination Notice
(except to the extent that the amount described in clause (ii) is included in
the

23

 

 

 

 

--------------------------------------------------------------------------------

 

calculation of the Early Termination Payment).  If an Exchange subsequently
occurs with respect to Units for which the Corporation has exercised its
termination rights under this Section 4.1(a), the Corporation shall have no
obligations under this Agreement with respect to such Exchange.

(b)Acceleration Upon Change of Control.  In the event of a Change of Control,
all obligations hereunder shall be accelerated and such obligations shall be
calculated pursuant to this Article IV as if an Early Termination Notice had
been delivered on the closing date of the Change of Control and utilizing the
Valuation Assumptions by substituting the phrase “the closing date of a Change
of Control” in each place where the phrase “Early Termination Effective Date”
appears.  Such obligations shall include, but not be limited to, (1) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the closing date of the Change of Control, (2) any Tax Benefit
Payments agreed to by the Corporation and the Members as due and payable but
unpaid as of the Early Termination Notice and (3) any Tax Benefit Payments due
for any Taxable Year ending prior to, with or including the closing date of a
Change of Control (except to the extent that any amounts described in clauses
(2) or (3) are included in the Early Termination Payment).  For the avoidance of
doubt, Sections 4.2 and 4.3 shall apply to a Change of Control, mutadis mutandi.

(c)Acceleration Upon Breach of Agreement.  In the event that the Corporation
materially breaches any of its material obligations under this Agreement,
whether as a result of failure to make any payment when due, failure to honor
any other material obligation required hereunder, or by operation of law as a
result of the rejection of this Agreement in a case commenced under the
Bankruptcy Code or otherwise, then all obligations hereunder shall be
accelerated and become immediately due and payable upon notice of acceleration
from a Member (provided that in the case of any proceeding under the Bankruptcy
Code or other insolvency statute, such acceleration shall be automatic without
any such notice), and such obligations shall be calculated as if an Early
Termination Notice had been delivered on the date of such notice of acceleration
(or, in the case of any proceeding under the Bankruptcy Code or other insolvency
statute, on the date of such breach) and shall include, but not be limited to:
(i) the Early Termination Payment calculated as if an Early Termination Notice
had been delivered on the date of such acceleration; (ii) any prior Tax Benefit
Payments that are due and payable under this Agreement but that still remain
unpaid as of the date of such acceleration; and (iii) any current Tax Benefit
Payment due for the Taxable Year ending with or including the date of such
acceleration (except to the extent included in the Early Termination
Payment).  Notwithstanding the foregoing, in the event that the Corporation
breaches this Agreement and such breach is not a material breach of a material
obligation, a Member shall still be entitled to enforce all of its rights
otherwise available under this Agreement, excluding, for the avoidance of doubt,
seeking an acceleration of amounts payable under this Agreement.  For purposes
of this Section 4.1(c), and subject to the following sentence, the Parties agree
that the failure to make any payment due pursuant to this Agreement within sixty
(60) days of the relevant Final Payment Date shall be deemed to be a material
breach of a material obligation under

24

 

 

 

 

--------------------------------------------------------------------------------

 

this Agreement for all purposes of this Agreement, and that it will not be
considered to be a material breach of a material obligation under this Agreement
to make a payment due pursuant to this Agreement within sixty (60) days of the
relevant Final Payment Date.  For the avoidance of doubt, a suspension of
payments pursuant to Section 3.5 will not be considered to be a failure to make
a payment due pursuant to this Agreement, provided that the Corporation complies
with the provisions of Section 3.5(c) that require the Corporation to pay the
Tax Benefit Payments to an escrow.  Notwithstanding anything in this Agreement
to the contrary, it shall not be a material breach of a material obligation of
this Agreement if the Corporation fails to make any Tax Benefit Payment within
sixty (60) days of the relevant Final Payment Date to the extent that the
Corporation has insufficient funds or cannot make such payment as a result of
obligations imposed in connection with the Senior Obligations or under
applicable law, and cannot obtain sufficient funds to make such payments by
taking commercially reasonable actions; provided that the interest provisions of
Section 5.2 shall apply to such late payment (unless the Corporation does not
have sufficient funds to make such payment as a result of limitations imposed by
any Senior Obligations, in which case Section 5.2 shall apply, but the Default
Rate shall be replaced by the Agreed Rate); and further provided that such
payment obligation shall nonetheless accrue for the benefit of the Members and
the Corporation shall make such payment at the first opportunity that it has
sufficient funds and is otherwise able to make such payment.

Section 4.2Early Termination Notice.  If the Corporation chooses to exercise its
right of early termination under Section 4.1 above, the Corporation shall
deliver to ACON, the Management Representative and Fundamental a notice of the
Corporation’s decision to exercise such right (an “Early Termination Notice”)
and a schedule (the “Early Termination Schedule”) showing in reasonable detail
the calculation of the Early Termination Payment.  The Corporation shall also
(x) deliver to ACON, the Management Representative and Fundamental supporting
schedules and work papers, as determined by the Corporation or as reasonably
requested by ACON  or the Management Representative, that provide a reasonable
level of detail regarding the data and calculations that were relevant for
purposes of preparing the Early Termination Schedule; (y) deliver to ACON, the
Management Representative and Fundamental an Advisory Firm Letter supporting
such Early Termination Schedule; and (z) allow ACON  and the Management
Representative and their advisors to have reasonable access to the appropriate
representatives, as determined by the Corporation or as reasonably requested by
ACON  or the Management Representative, at the Corporation and the Advisory Firm
in connection with a review of such Early Termination Schedule.  The Early
Termination Schedule shall become final and binding on each Party thirty (30)
calendar days from the first date on which ACON, the Management Representative
and Fundamental received such Early Termination Schedule unless:

(i)ACON or the Management Representative within thirty (30) calendar days after
receiving the Early Termination Schedule, provides the Corporation with (A)
notice of a material objection to such Early Termination Schedule made in good
faith and setting forth in reasonable detail ACON  or the

25

 

 

 

 

--------------------------------------------------------------------------------

 

Management Representative’s, as applicable, material objection (a “Termination
Objection Notice”) and (B) a letter from an Advisory Firm (that is different
from the Advisory Firm that was used by the Corporation to prepare the Early
Termination Schedule) in support of such Termination Objection Notice; or

(ii)each of ACON and the Management Representative provides a written waiver of
such right of a Termination Objection Notice within the period described in
clause (i) above, in which case such Early Termination Schedule becomes binding
on the date the waiver from ACON  and the Management Representative is received
by the Corporation.

In the event that ACON or the Management Representative timely delivers a
Termination Objection Notice pursuant to clause (i) above, and if the Parties,
for any reason, are unable to successfully resolve the issues raised in the
Termination Objection Notice within thirty (30) calendar days after receipt by
the Corporation of the Termination Objection Notice, the Corporation and
ACON  or the Management Representative, as applicable, shall employ the
Reconciliation Procedures.  For the avoidance of doubt, and notwithstanding
anything to the contrary herein, the expense of preparing and obtaining the
letter from an Advisory Firm referenced in clause (i) above shall be borne
solely by ACON or the Management Representative, as applicable, and the
Corporation shall have no liability with respect to such letter or any of the
expenses associated with its preparation and delivery.  The date on which the
Early Termination Schedule becomes final in accordance with this Section 4.2
shall be the “Early Termination Reference Date.”

Section 4.3Payment Upon Early Termination.

(a)Timing of Payment.  Within three (3) Business Days after the Early
Termination Reference Date, the Corporation shall pay to each Member an amount
equal to the Early Termination Payment for such Member.  Such Early Termination
Payment shall be made by the Corporation by wire transfer of immediately
available funds to a bank account or accounts designated by the Members or as
otherwise agreed by the Corporation and the Members.

(b)Amount of Payment.  The “Early Termination Payment” payable to a Member
pursuant to Section 4.3(a) shall equal the present value, discounted at the
Early Termination Rate as determined as of the Early Termination Reference Date,
of all Tax Benefit Payments that would be required to be paid by the Corporation
to such Member, whether payable with respect to Units that were Exchanged prior
to the Early Termination Effective Date or on or after the Early Termination
Effective Date, beginning from the Early Termination Effective Date and using
the Valuation Assumptions.   For the avoidance of doubt, notwithstanding any
other provision in this Agreement, neither (i) any proposed adjustment to a tax
item of a Party that has given rise to a Change Notice, nor (ii) any reserve or
contingent liability associated with a tax position that has given rise to a
Reserve Notice, shall be taken into account in determining the amount of

26

 

 

 

 

--------------------------------------------------------------------------------

 

any Early Termination Payment, which shall be computed as if the adjustment or
tax item has been favorably resolved.

Article V.
SUBORDINATION AND LATE PAYMENTS

Section 5.1Subordination.  Notwithstanding any other provision of this Agreement
to the contrary, any Tax Benefit Payment or Early Termination Payment required
to be made by the Corporation to the Members under this Agreement shall rank
subordinate and junior in right of payment to any principal, interest, or other
amounts due and payable in respect of any obligations owed in respect of secured
or unsecured indebtedness for borrowed money of the Corporation and its
Subsidiaries (“Senior Obligations”) and shall rank pari passu in right of
payment with all current or future unsecured obligations of the Corporation that
are not Senior Obligations.  To the extent that any payment under this Agreement
is not permitted to be made at the time payment is due as a result of this
Section 5.1 and the terms of the agreements governing Senior Obligations, such
payment obligation nevertheless shall accrue for the benefit of the Members and
the Corporation shall make such payments at the first opportunity that such
payments are permitted to be made in accordance with the terms of the Senior
Obligations.

Section 5.2Late Payments by the Corporation.  Except as otherwise provided in
this Agreement, the amount of all or any portion of any Tax Benefit Payment or
Early Termination Payment not made to the Members when due under the terms of
this Agreement, whether as a result of Section 5.1 and the terms of the Senior
Obligations or otherwise, shall be payable together with any interest thereon,
computed at the Default Rate and commencing from the Final Payment Date on which
such Tax Benefit Payment or Early Termination Payment was first due and payable
to the date of actual payment.

Article VI.
TAX MATTERS; CONSISTENCY; COOPERATION

Section 6.1Participation in the Corporation’s and the LLC’s Tax Matters.  Except
as otherwise provided herein, the Corporation shall have full responsibility
for, and sole discretion over, all tax matters concerning the Corporation and
the LLC, including without limitation the preparation, filing or amending of any
Tax Return and defending, contesting or settling any issue pertaining to taxes;
provided, however, that if ACON owns (or would own upon an Exchange of all
outstanding Units) at least five (5) percent of the Class A Common Stock, the
Corporation shall not settle or fail to contest any issue pertaining to Covered
Taxes that is reasonably expected to materially adversely affect the Members’
rights and obligations under this Agreement without the consent of ACON, such
consent not to be unreasonably withheld or delayed.  If ACON fails to respond to
any notice with respect to the settlement or other disposition of any such issue
within fifteen (15) days of its receipt of the applicable notice, ACON shall be
deemed to have consented to the proposed settlement or other disposition.

27

 

 

 

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the Corporation shall notify ACON, the Management
Representative and Fundamental of, and keep them reasonably informed with
respect to, the portion of any tax audit of the Corporation or the LLC, or any
of the LLC’s Subsidiaries, the outcome of which is reasonably expected to
materially affect the Tax Benefit Payments payable to such Members under this
Agreement, and ACON  and the Management Representative, as applicable, shall
have the right to participate in and to monitor at their own expense (but, for
the avoidance of doubt, not to control) any such portion of any such Tax
audit.  To the extent there is a conflict between this Agreement and the LLC
Agreement as it relates to tax matters concerning Covered Taxes and the
Corporation and the LLC, including preparation, filing or amending of any Tax
Return and defending, contesting or settling any issue pertaining to taxes, this
Agreement shall control; provided, however, that to the extent there is a
conflict between this Agreement and Sections 5.05 and 9.02 of the LLC Agreement,
Sections 5.05 and 9.02 of the LLC Agreement shall control.

Section 6.2Consistency.  Except as otherwise required by law, all calculations
and determinations made hereunder, including, without limitation, any Basis
Adjustments, the Schedules and the determination of any Realized Tax Benefits or
Realized Tax Detriments, shall be made in accordance with the elections,
methodologies or positions taken by the Corporation and the LLC on their
respective Tax Returns.  Each Member shall prepare its Tax Returns in a manner
that is consistent with the terms of this Agreement, and any related
calculations or determinations that are made hereunder, including, without
limitation, the terms of Section 2.1 of this Agreement and the Schedules
provided to the Members under this Agreement.  In the event that an Advisory
Firm is replaced with another Advisory Firm, such replacement Advisory Firm
shall perform its services under this Agreement using procedures and
methodologies consistent with the previous Advisory Firm, unless otherwise
required by law or unless the Corporation and all of the Members agree to the
use of other procedures and methodologies.

Section 6.3Cooperation.

(a)Each Member shall (i) furnish to the Corporation in a timely manner such
information, documents and other materials as the Corporation may reasonably
request for purposes of making any determination or computation necessary or
appropriate under this Agreement, preparing any Tax Return or contesting or
defending any audit, examination or controversy with any Taxing Authority, (ii)
make itself available to the Corporation and its representatives to provide
explanations of documents and materials and such other information as the
Corporation or its representatives may reasonably request in connection with any
of the matters described in clause (i) above, and (iii) reasonably cooperate in
connection with any such matter.

(b)The Corporation shall reimburse the Members for any reasonable and documented
out-of-pocket costs and expenses incurred pursuant to Section 6.3(a).

28

 

 

 

 

--------------------------------------------------------------------------------

 

Article VII.
MISCELLANEOUS

Section 7.1Notices.  All notices, requests, consents and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
by electronic mail (delivery receipt requested) or by certified or registered
mail (postage prepaid, return receipt requested) to the respective Parties at
the following addresses (or at such other address for a Party as shall be as
specified in a notice given in accordance with this Section 7.1).  All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the Party to receive such
notice:

If to the Corporation, to:

Funko, Inc.
2802 Wetmore Avenue
Everett, Washington 98201

Attn: Russell Nickel

with a copy (which shall not constitute notice to the Corporation) to:

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022

Attn: Marc Jaffe

If to ACON:

ACON Funko Investors, L.L.C.

1133 Connecticut Ave. N.W., Suite 700

Washington, D.C.  20036

 

Attn: Kenneth R. Brotman

 

with a copy (which shall not constitute notice to ACON) to:

Hogan Lovells US LLP
7930 Jones Branch Drive, Ninth Floor

McLean, VA 22102

 

Attn: Robert Welp

         Adam Brown

 

29

 

 

 

 

--------------------------------------------------------------------------------

 

If to Fundamental:

Fundamental Capital, LLC
4 Embarcadero Center
Suite 1400
San Francisco, CA 94111

Attn: Kevin Keenley

with a copy (which shall not constitute notice to Fundamental) to:

Reed Smith LLP
1510 Page Mill Road Suite 110
Palo Alto, CA 94304-1127

Attn: Donald C. Reinke

 

If to the Management Representative (on behalf of applicable Members):

Russell Nickel

Funko, Inc.
2802 Wetmore Avenue
Everett, Washington 98201

 

Any Party may change its address, fax number or e-mail address by giving each of
the other Parties written notice thereof in the manner set forth above.

Section 7.2Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties, it being understood that all
Parties need not sign the same counterpart.  Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.3Entire Agreement; No Third Party Beneficiaries.  This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof.  This Agreement shall be binding upon and inure solely to
the benefit of each Party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

30

 

 

 

 

--------------------------------------------------------------------------------

 

Section 7.4Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

Section 7.5Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 7.6Assignments; Amendments; Successors; No Waiver.

(a)Assignment.  No Member may assign, sell, pledge, or otherwise alienate or
transfer any interest in this Agreement, including the right to receive any Tax
Benefit Payments under this Agreement, to any Person (other than a Permitted
Transferee) without (i) the prior written consent of the Corporation (such
consent not to be unreasonably withheld, conditioned or delayed) and (ii) such
Person executing and delivering a Joinder agreeing to succeed to the applicable
portion of such Member’s interest in this Agreement and to become a Party for
all purposes of this Agreement (the “Joinder Requirement”).  For the avoidance
of doubt, if a Member transfers Units in accordance with the terms of the LLC
Agreement but does not assign to the transferee of such Units its rights under
this Agreement with respect to such transferred Units, such Member shall
continue to be entitled to receive the Tax Benefit Payments arising in respect
of a subsequent Exchange of such Units (and any such transferred Units shall be
separately identified, so as to facilitate the determination of Tax Benefit
Payments hereunder).  The Corporation may not assign any of its rights or
obligations under this Agreement to any Person (other than any direct or
indirect successor (whether by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporation) without
the prior written consent of each of the Members (and any purported assignment
without such consent shall be null and void).  

(b)Amendments.  No provision of this Agreement may be amended unless such
amendment is approved in writing by each of a majority of the Independent
Directors, ACON, the Management Representative and Fundamental, in which case
such amendment shall be permitted.  No provision of this Agreement may be waived
unless such waiver is in writing and signed by the Party against whom the waiver
is to be effective.

31

 

 

 

 

--------------------------------------------------------------------------------

 

(c)Successors.  Except as provided in Section 7.6(a), all of the terms and
provisions of this Agreement shall be binding upon, and shall inure to the
benefit of and be enforceable by, the Parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal
representatives.  The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.

(d)Waiver.  No failure by any Party to insist upon the strict performance of any
covenant, duty, agreement, or condition of this Agreement, or to exercise any
right or remedy consequent upon a breach thereof, shall constitute a waiver of
any such breach or any other covenant, duty, agreement, or condition.

Section 7.7Titles and Subtitles.  The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.8Resolution of Disputes.

(a)Except for Reconciliation Disputes subject to Section 7.9, any and all
disputes which cannot be settled amicably, including any ancillary claims of any
Party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision) (each a “Dispute”) shall be finally resolved by arbitration in
accordance with the International Institute for Conflict Prevention and
Resolution Rules for Administered Arbitration (the “Rules”) by three
arbitrators, of which the Corporation shall appoint one arbitrator and the
Members party to such Dispute shall appoint one arbitrator in accordance with
the “screened” appointment procedure provided in Rule 5.4.  The arbitration
shall be governed by the Federal Arbitration Act, 9 U.S.C.  §§ 1 et seq., and
judgment upon the award rendered by the arbitrators may be entered by any court
having jurisdiction thereof.  The place of the arbitration shall be Seattle,
Washington.

(b)Notwithstanding the provisions of paragraph (a), any Party may bring an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling another Party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this paragraph (b), each Party (i)
expressly consents to the application of paragraph (c) of this Section 7.8 to
any such action or proceeding, and (ii) agrees that proof shall not be required
that monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate.  For the
avoidance of doubt, this Section 7.8 shall not apply to Reconciliation Disputes
to be settled in accordance with the procedures set forth in Section 7.9.

32

 

 

 

 

--------------------------------------------------------------------------------

 

(c)Each Party irrevocably consents to service of process by means of notice in
the manner provided for in Section 7.1.  Nothing in this Agreement shall affect
the right of any Party to serve process in any other manner permitted by law.

(d)WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

(e)In the event the parties are unable to agree whether a dispute between them
is a Reconciliation Dispute subject to the dispute resolution procedure set
forth in Section 7.9 or a Dispute subject to the dispute resolution procedure
set forth in this Section 7.8, such disagreement shall be decided and resolved
in accordance with the procedure set forth in this Section 7.8.

Section 7.9Reconciliation.  In the event that the Corporation and any Member are
unable to resolve a disagreement with respect to a Schedule (other than an Early
Termination Schedule) prepared in accordance with the procedures set forth in
Section 2.4, or with respect to an Early Termination Schedule prepared in
accordance with the procedures set forth in Section 4.2, within the relevant
time period designated in this Agreement (a “Reconciliation Dispute”), the
Reconciliation Dispute shall be submitted for determination to a nationally
recognized expert (the “Expert”) in the particular area of disagreement mutually
acceptable to both Parties.  The Expert shall be a partner or principal in a
nationally recognized accounting firm, and unless the Corporation and such
Member agree otherwise, the Expert shall not, and the firm that employs the
Expert shall not, have any material relationship with the Corporation or such
Member or other actual or potential conflict of interest.  If the Parties are
unable to agree on an Expert within fifteen (15) calendar days of receipt by the
respondent(s) of written notice of a Reconciliation Dispute, the selection of an
Expert shall be treated as a Dispute subject to Section 7.8 and an arbitration
panel shall pick an Expert from a nationally recognized accounting firm that
does not have any material relationship with the Corporation or such Member or
other actual or potential conflict of interest.  The Expert shall resolve any
matter relating to the Basis Schedule or an amendment thereto or the Early
Termination Schedule or an amendment thereto within thirty (30) calendar days
and shall resolve any matter relating to a Tax Benefit Schedule or an amendment
thereto within fifteen (15) calendar days or as soon thereafter as is reasonably
practicable, in each case after the matter has been submitted to the Expert for
resolution.  Notwithstanding the preceding sentence, if the matter is not
resolved before any payment that is the subject of a disagreement would be due
(in the absence of such disagreement) or any Tax Return reflecting the subject
of a disagreement is due, the undisputed amount shall be paid on the date
prescribed by this Agreement and such Tax Return may be filed as prepared by the
Corporation, subject to adjustment or amendment upon resolution.  The costs and
expenses relating to the engagement of such Expert or amending any Tax Return
shall be borne by the Corporation except as

33

 

 

 

 

--------------------------------------------------------------------------------

 

provided in the next sentence.  The Corporation and the Members shall bear their
own costs and expenses of such proceeding, unless (i) the Expert adopts the
Member’s position, in which case the Corporation shall reimburse the Member for
any reasonable and documented out-of-pocket costs and expenses in such
proceeding (including for the avoidance of doubt any costs and expenses incurred
by the Member relating to the engagement of the Expert or amending any
applicable Tax Return), or (ii) the Expert adopts the Corporation’s position, in
which case the Member shall reimburse the Corporation for any reasonable and
documented out-of-pocket costs and expenses in such proceeding (including for
the avoidance of doubt costs and expenses incurred by the Corporation relating
to the engagement of the Expert or amending any applicable Tax Return).  The
Expert shall finally determine any Reconciliation Dispute and the determinations
of the Expert pursuant to this Section 7.9 shall be binding on the Corporation
and the Members and may be entered and enforced in any court having competent
jurisdiction.

Section 7.10Withholding.  The Corporation and its affiliates and representatives
shall be entitled to deduct and withhold from any payment that is payable to any
Member pursuant to this Agreement such amounts as the Corporation is required to
deduct and withhold with respect to the making of such payment under the Code or
any provision of U.S. state, local or foreign tax law.  To the extent that
amounts are so withheld and paid over to the appropriate Taxing Authority, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid by the Corporation to the relevant Member.  Each Member shall promptly
provide the Corporation with any applicable tax forms and certifications
reasonably requested by the Corporation in connection with determining whether
any such deductions and withholdings are required under the Code or any
provision of U.S. state, local or foreign tax law.

Section 7.11Admission of the Corporation into a Consolidated Group; Transfers of
Corporate Assets.

(a)If the Corporation is or becomes a member of an affiliated or consolidated
group of corporations that files a consolidated income Tax Return pursuant to
Section 1501 or other applicable Sections of the Code governing affiliated or
consolidated groups, or any corresponding provisions of U.S. state or local law,
then: (i) the provisions of this Agreement shall be applied with respect to the
group as a whole; and (ii) Tax Benefit Payments, Early Termination Payments, and
other applicable items hereunder shall be computed with reference to the
consolidated taxable income of the group as a whole.  

(b)If the Corporation, its successor in interest or any member of a group
described in Section 7.11(a) transfers one or more assets to a corporation (or a
Person classified as a corporation for U.S. income tax purposes) with which such
entity does not file a consolidated Tax Return pursuant to Section 1501 of the
Code, such entity, for purposes of calculating the amount of any Tax Benefit
Payment or Early Termination Payment due hereunder, shall be treated as having
disposed of such asset in a fully taxable transaction on the date of such
transfer.  The consideration deemed to be

34

 

 

 

 

--------------------------------------------------------------------------------

 

received by such entity shall be equal to the fair market value of the
contributed asset as determined by the Advisory Firm or a valuation expert
selected by the Corporation.  For purposes of this Section 7.11, a transfer of a
partnership interest shall be treated as a transfer of the transferring
partner’s share of each of the assets and liabilities of that
partnership.  Notwithstanding anything to the contrary set forth herein, if the
Corporation, its successor in interest or any member of a group described in
Section 7.11(a), transfers its assets pursuant to a transaction that qualifies
as a “reorganization” (within the meaning of Section 368(a) of the Code) in
which such entity does not survive or pursuant to any other transaction to which
Section 381(a) of the Code applies (other than any such reorganization or any
such other transaction, in each case, pursuant to which such entity transfers
assets to a corporation with which the Corporation, its successor in interest or
any member of the group described in Section 7.11(a) (other than any such member
being transferred in such reorganization or other transaction)  does not file a
consolidated Tax Return pursuant to Section 1501 of the Code), the transfer will
not cause such entity to be treated as having transferred any assets to a
corporation (or a Person classified as a corporation for U.S. income tax
purposes) pursuant to this Section 7.11(b).  

Section 7.12Confidentiality.  Each Member and its assignees acknowledges and
agrees that the information of the Corporation is confidential and, except in
the course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such Person shall keep and retain in the strictest confidence and not
disclose to any Person any confidential matters, acquired pursuant to this
Agreement, of the Corporation and its Affiliates and successors, learned by any
Member heretofore or hereafter.  This Section 7.12 shall not apply to (i) any
information that has been made publicly available by the Corporation or any of
its Affiliates, becomes public knowledge (except as a result of an act of any
Member in violation of this Agreement) or is generally known to the business
community, (ii) the disclosure of information to the extent necessary for a
Member to prosecute or defend claims arising under or relating to this
Agreement, and (iii) the disclosure of information to the extent necessary for a
Member to prepare and file its Tax Returns, to respond to any inquiries
regarding the same from any Taxing Authority or to prosecute or defend any
action, proceeding or audit by any Taxing Authority with respect to such Tax
Returns.  If a Member or an assignee commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 7.12, the Corporation shall
have the right and remedy to have the provisions of this Section 7.12
specifically enforced by injunctive relief or otherwise by any court of
competent jurisdiction without the need to post any bond or other security, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to the Corporation or any of its Subsidiaries and that
money damages alone shall not provide an adequate remedy to such Persons.  Such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.

Section 7.13Change in Law.  Notwithstanding anything herein to the contrary, if,
as a result of or, in connection with an actual or proposed change in law, a
Member reasonably believes that the existence of this Agreement could cause
income (other

35

 

 

 

 

--------------------------------------------------------------------------------

 

than income arising from receipt of a payment under this Agreement) recognized
by such Member (or direct or indirect equity holders in such Member) in
connection with any Exchange to be treated as ordinary income rather than
capital gain (or otherwise taxed at ordinary income rates) for U.S. federal
income tax purposes or would have other material adverse tax consequences to
such Member or any direct or indirect owner of such Member, then at the written
election of such Member in its sole discretion (in an instrument signed by such
Member and delivered to the Corporation) and to the extent specified therein by
such Member, this Agreement shall cease to have further effect and shall not
apply to an Exchange with respect to such Member occurring after a date
specified by such Member, or may be amended by in a manner reasonably determined
by such Member, provided that such amendment shall not result in an increase in
any payments owed by the Corporation under this Agreement at any time as
compared to the amounts and times of payments that would have been due in the
absence of such amendment.

Section 7.14Interest Rate Limitation.  Notwithstanding anything to the contrary
contained herein, the interest paid or agreed to be paid hereunder with respect
to amounts due to any Member hereunder shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”).  If any
Member shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the Tax Benefit Payment, Estimated Tax
Benefit Payment or Early Termination Payment, as applicable (but in each case
exclusive of any component thereof comprising interest) or, if it exceeds such
unpaid non-interest amount, refunded to the Corporation.  In determining whether
the interest contracted for, charged, or received by any Member exceeds the
Maximum Rate, such Member may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the payment
obligations owed by the Corporation to such Member hereunder.  Notwithstanding
the foregoing, it is the intention of the Parties to conform strictly to any
applicable usury laws.

Section 7.15Independent Nature of Rights and Obligations.  The rights and
obligations of the each Member hereunder are several and not joint with the
rights and obligations of any other Person.  A Member shall not be responsible
in any way for the performance of the obligations of any other Person hereunder,
nor shall a Member have the right to enforce the rights or obligations of any
other Person hereunder (other than the Corporation).  The obligations of a
Member hereunder are solely for the benefit of, and shall be enforceable solely
by, the Corporation.  Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Member pursuant
hereto or thereto, shall be deemed to constitute the Members acting as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Members are in any way acting in concert or as a
group with respect to such rights or obligations or the transactions
contemplated hereby, and the Corporation acknowledges that the Members are not
acting in concert or as a group and

36

 

 

 

 

--------------------------------------------------------------------------------

 

will not assert any such claim with respect to such rights or obligations or the
transactions contemplated hereby.

Section 7.16LLC Agreement.  This Agreement shall be treated as part of the LLC
Agreement as described in Section 761(c) of the Code and Sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

Section 7.17Management Representative.   By executing this Agreement, each of
the Members (other than ACON and any of its Affiliates) shall be deemed to have
irrevocably constituted and appointed Russell Nickel (in the capacity described
in this Section 7.17 and each successor as provided below, the “Management
Representative”) as his, her or its agent and attorney in fact with full power
of substitution to act from and after the date hereof and to do any and all
things and execute any and all documents on behalf of such Members which may be
necessary, convenient or appropriate to facilitate any matters under this
Agreement, including but not limited to: (i) execution of the documents and
certificates required pursuant to this Agreement; (ii) except to the extent
specifically provided in this Agreement that notice shall be sent to
Fundamental, receipt and forwarding of notices and communications pursuant to
this Agreement; (iv) administration of the provisions of this Agreement;
(v) except with respect to Fundamental in respect of matters for which
Fundamental has negotiated separate protections as described herein, giving or
agreeing to, on behalf of such Members, any and all consents, waivers,
amendments or modifications deemed by the Management Representative, in its sole
and absolute discretion, to be necessary or appropriate under this Agreement and
the execution or delivery of any documents that may be necessary or appropriate
in connection therewith; (vi) except with respect to Fundamental, amending this
Agreement or any of the instruments to be delivered to the Corporation pursuant
to this Agreement; (vii) taking actions Management Representative is expressly
authorized to take pursuant to the other provisions of this Agreement;
(viii) except with respect to Fundamental, negotiating and compromising, on
behalf of such Members, any dispute that may arise under, and exercising or
refraining from exercising any remedies available under, this Agreement or any
other agreement contemplated hereby and executing, on behalf of such Members,
any settlement agreement, release or other document with respect to such dispute
or remedy; and (ix) engaging attorneys, accountants, agents or consultants on
behalf of such Members in connection with this Agreement or any other agreement
contemplated hereby and paying any fees related thereto.  If the Management
Representative is unable or unwilling to so serve, then the Members (other than
ACON and its Affiliates), as applicable, holding a majority of the common units
owned by such Members outstanding on the date hereof, shall elect a new
Management Representative.  To the fullest extent permitted by law, none of the
Management Representative, any of its Affiliates, or any of the Management
Representative’s or Affiliate’s directors, officers, employees or other agents
(each a “Covered Person”) shall be liable, responsible or accountable in damages
or otherwise to any Member, the LLC or the Corporation for damages arising from
any action taken or omitted to be taken by the Management Representative or any
other Person with respect to the LLC or the Corporation, except in the case of
any action or omission which constitutes, with respect to such Person,

37

 

 

 

 

--------------------------------------------------------------------------------

 

willful misconduct or fraud.  Each of the Covered Persons may consult with legal
counsel, accountants, and other experts selected by it, and any act or omission
suffered or taken by it on behalf of the LLC or the Corporation or in
furtherance of the interests of the LLC or the Corporation in good faith in
reliance upon and in accordance with the advice of such counsel, accountants, or
other experts shall create a rebuttable presumption of the good faith and due
care of such Covered Person with respect to such act or omission; provided that
such counsel, accountants, or other experts were selected with reasonable
care.  Each of the Covered Persons may rely in good faith upon, and shall have
no liability to the LLC, the Corporation or the Members for acting or refraining
from acting upon, any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture, or other paper or
document reasonably believed by it to be genuine and to have been signed or
presented by the proper party or parties.

[Signature Page Follows This Page]

 

38

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

CORPORATION:

FUNKO, INC.

 

By:

/s/ Tracy Daw

Name:

 

Title:

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

THE LLC:

FUNKO ACQUISITION HOLDINGS, L.L.C.

 

By:

/s/ Tracy Daw

Name:

 

Title:

 

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER

ACON FUNKO INVESTORS, L.L.C.

By ACON Funko Manager, L.L.C., its
Manager

By:

/s/ Kenneth Brotman

 

Name:

Kenneth Brotman

 

Title:

Managing Director

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Russell Nickel

 

Name:

Russell Nickel

 

Title:

 

 

MANAGEMENT REPRESENTATIVE:

By:

/s/ Russell Nickel

 

Name:

Russell Nickel

 

Title:

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Sean Wilkinson

 

Name:

Sean Wilkinson

 

Title:

 

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Jacob Matson

 

Name:

Jacob Matson

 

Title:

Dir. Innovation

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

VICTORIA ANNE MARIOTTI, AS TRUSTEE OF BRIAN R. MARIOTTI GRANTOR RETAINED ANNUITY
TRUST

By:

/s/ Victoria Anne Mariotti

 

Name:

Victoria Anne Mariotti

 

Title:

Trustee

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

VICTORIA ANNE MARIOTTI, AS TRUSTEE OF MARIOTTI FAMILY IRREVOCABLE TRUST

By:

/s/ Victoria Anne Mariotti

 

Name:

Victoria Anne Mariotti

 

Title:

Trustee




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Kurt Dicus

 

Name:

Kurt Dicus

 

Title:

10-18-2017

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Laurie Anderson

 

Name:

Laurie Anderson

 

Title:

Controller

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

CERBERUS ASRS HOLDINGS, LLC

By:

/s/ Daniel E. Wolf

 

Name:

Daniel E. Wolf

 

Title:

Vice President

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Mark Robben

 

Name:

Mark Robben

 

Title:

Director of Marketing

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Timothy Spiller

 

Name:

Timothy Spiller

 

Title:

Director of Operations

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

TREVOR SCHULTZ, AS TRUSTEE OF THE TREVOR SCHULTZ FAMILY TRUST,
DATED DECEMBER 8, 2011

By:

/s/ Trevor Schultz

 

Name:

Trevor Schultz

 

Title:

Trustee

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Johanna Gepford

 

Name:

Johanna Gepford

 

Title:

SVP Sales

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Sanjay Srivastava

 

Name:

Sanjay Srivastava

 

Title:

Director, Analytics

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

DALE SCHULTZ, AS TRUSTEE OF THE DALE SCHULTZ FAMILY TRUST, DATED
DECEMBER 8, 2011

By:

/s/ Dale Schultz

 

Name:

Dale Schultz

 

Title:

Trustee

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Andrew Perlmutter

 

Name:

Andrew Perlmutter

 

Title:

 

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Andrew Oddie

 

Name:

Andrew Oddie

 

Title:

 

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Robert Mitchell

 

Name:

Robert Mitchell

 

Title:

Sr. Director, Operations

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Adam Kriger

 

Name:

Adam Kriger

 

Title:

 

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Brian Mariotti

 

Name:

Brian Mariotti

 

Title:

 

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

GLADSTONE CAPITAL CORPORATION

By:

/s/ Bob Marcotte

 

Name:

Bob Marcotte

 

Title:

President

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

 

By:

/s/ Doug Kikendall

 

Name:

Doug Kikendall

 

Title:

Member

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

JON P. AND TRISHAWN P. KIPP CHILDREN’S TRUST U/A/D 5/31/14

By:

/s/ Shauna M. Kipp      trustee

 

Name:

 

 

Title:

Trustee

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Gustavio Rubio Escudero

 

Name:

Gustavo Rubio Escudero

 

Title:

 

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Sarathy Annamraju

 

Name:

Sarathy Annamraju

 

Title:

CIO

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Robert Schwartz

 

Name:

Robert Schwartz

 

Title:

Designer

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Melissa Alton

 

Name:

Melissa Alton

 

Title:

Director of Procurement

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Anne Aquino

 

Name:

Anne Aquino

 

Title:

Retail Fulfillment Manager

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Allison Dinan

 

Name:

Allison Dinan

 

Title:

 

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Charles Denson

 

Name:

Charles Denson

 

Title:

Director

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Tracy Daw

 

Name:

Tracy Daw

 

Title:

SVP & General Counsel

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Benjamin Butcher

 

Name:

Benjamin Butcher

 

Title:

 

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

By:

/s/ Michael Becker

 

Name:

Michael Becker

 

Title:

V.P. Apparel

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

GLADSTONE INVESTMENT CORPORATION

By:

/s/ David Gladstone

 

Name:

David Gladstone

 

Title:

CEO

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

FUNDAMENTAL CAPITAL, LLC, a Delaware limited liability company,

By:  FUNDAMENTAL CAPITAL PARTNERS, LLC,
a Delaware limited liability company
Manager

By:

/s/ Richard McNally

 

Name:

Richard McNally

 

Title:

Member

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

FUNKO INTERNATIONAL, LLC, a Delaware Limited Liability Company,

By:  FUNDAMENTAL CAPITAL, LLC, a Delaware limited liability company

By:  FUNDAMENTAL CAPITAL PARTNERS, LLC, a Delaware limited liability company
Manager

By:

/s/ Richard McNally

 

Name:

Richard McNally

 

Title:

Manager

 




[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

MEMBER:

DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP

By:  Drawbridge Special Opportunities GP LLC, its general partner

By:

/s/ Constantine M. Dakolias

 

Name:

Constantine M. Dakolias

 

Title:

President

 

 




 

[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of _________________, 20___ (this “Joinder”),
is delivered pursuant to that certain Tax Receivable Agreement, dated as of
November 1, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Tax Receivable Agreement”) by and
among Funko, Inc., a Delaware corporation (the “Corporation”), Funko Acquisition
Holdings, LLC, a Delaware limited liability company (“the LLC”), and each of the
Members from time to time party thereto.  Capitalized terms used but not
otherwise defined herein have the respective meanings set forth in the Tax
Receivable Agreement.

 

1.

Joinder to the Tax Receivable Agreement.  Upon the execution of this Joinder by
the undersigned and delivery hereof to the Corporation, the undersigned hereby
is and hereafter will be a Member under the Tax Receivable Agreement and a Party
thereto, with all the rights, privileges and responsibilities of a Member
thereunder.  The undersigned hereby agrees that it shall comply with and be
fully bound by the terms of the Tax Receivable Agreement as if it had been a
signatory thereto as of the date thereof.

 

2.

Incorporation by Reference.  All terms and conditions of the Tax Receivable
Agreement are hereby incorporated by reference in this Joinder as if set forth
herein in full.

 

3.

Address.  All notices under the Tax Receivable Agreement to the undersigned
shall be direct to:

[Name]
[Address]
[City, State, Zip Code]
Attn:
Facsimile:
E-mail:

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

[NAME OF NEW PARTY]

By:

 

Name:

 

Title:

 




 

 

 

 

 

--------------------------------------------------------------------------------

 

Acknowledged and agreed
as of the date first set forth above:

 

FUNKO, INC.

By:

 

Name:

 

Title:

 

 

 

 

 

 

 